DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 04/07/2021.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integration into a practical application and without significantly more. 

Claim 1 recites identifying a first workload to be relocated from the first data center to the second data center to achieve the target, wherein the identification is based on the power source information, the target, and characteristics of the first workload. The limitation of identifying a first workload to be relocated, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind since the step can be performed by a person making a mental selection from a list, or from the person’s own knowledge of, workloads hosted at the first data center. The limitation does not require any workload to actually be relocated.
This judicial exception is not integrated into a practical application. Beyond the step(s) that, as shown above, can be practically be performed in the mind, the claim recites two additional elements: receiving power source information of a data center system and receiving a target for the data center system which at most amounts to mere data gathering (see MPEP 2106.05(g)) for information and criteria to perform the identifying and only serves to add insignificant pre-solution activity to the judicial exception. Similarly, the additional element(s) are not sufficient to amount to significantly more than the judicial exception because “gathering statistics” or other information is an exemplary “type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner” (MPEP 2106(d)(II) citing OIP Techs., Inc., v. Amazon.com, Inc. 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claims 9 and 16 are rejected for essentially the same reasons as described above regarding claim 1, excepting that claim 9 recites a processor, and a memory coupled to the processor and storing instructions executable by the processor to perform the steps and claim 16 recites a non-transitory computer-readable medium comprising instructions, the instructions being executable by a processing resource to perform the steps, which are both recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and accordingly does not integrate the judicial exception into a practical application nor amount to significantly more.
None of dependent claims 2-8, 10-15, and 17-20 resolve the eligibility issues described above as they merely recite additional characteristics/contents of the collected information (e.g. claim 3: wherein the power source information further indicates: a third power cost at which electric power is deliverable to the first data center from a third power source) and/or additional limitations which can be performed in the human mind (e.g. claim 2: assessing…; claim 3: determining…; claim 6: selecting…) which are ineligible for the same reasons as described above for claims 1, 9 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagana et al. (Reducing the Operational Cost of Cloud Data Centers through Renewable Energy).

Claims 1 and 9:
Regarding claim 1, Lagana is directed to “EcoMultiCloud” (pg. 1, Abstract), a flexible workload management strategy which “includes a hierarchical architecture for the management of geographically-distributed data centers and a set of algorithms that drive the assignment and migrations of virtual machines (VMs) on the basis of the technical and business objectives” (target(s)) (pg. 2, para. 4), and teaches the limitations as shown in the following:
A method comprising: receiving power source information of a data center system comprising a first data center and a second data center, the power source information indicating a first power cost incurred for obtaining electric power for the first data center, a second power cost incurred for obtaining electric power for the second data center, a first type of power source (e.g. power grid) that powers the first data center, and a second type of power source (e.g. “renewable energy (RE) generators, such as PV panels or wind turbines”) that powers the second data center, the second type of power source having a different carbon footprint than the first type of power source (see at least pg. 2, para. 2-4; pg. 7; pg. 9, para. 3-4) disclosing a scenario including a plurality of data centers (DCs) each having multiple power sources with different costs and carbon emissions. DC managers (DCMs) for the different sites exchange power source information including at least electricity prices and renewable energy source (RES) availability. Exemplary quotations:
“In this scenario, the dynamic allocation and migration of workload among data centers can help to reduce costs, moving the workload where the energy is less expensive/cleaner and/or cooling costs are lower…Each data center can get its electricity from different electricity providers or can adopt on-site renewable energy sources, which provide green energy such as solar and wind. Moving applications and services to DCs that are equipped with renewable energy sources (RES)…can reduce the costs of acquiring grid energy” (pg. 2, para. 2).

“in the considered scenario, the adaptive workload management, EcoMultiCloud, has to take into account a number of variables that influence the cost: the price of brown electricity taken from the power grid, the efficiency of the site (PUE), the amount of produced RE, the amount of stored energy” (pg. 7, para. 3).

receiving a target (objective/target “Fi” terms incorporated into assignment functions fassign) for the data center system, the target being a power cost reduction target (see at least pg. 7, last para.; pg. 8). Exemplary quotations:
“It is up to the company’s management to specify the objectives and their relative weights. In this paper, the focus being the benefits of RE generation in multi-site DC operation and the associated reduction of operational costs, the algorithm uses information such as the amount of produced RE, the price of electricity taken from the power grid…The assignment function balances and weights the chosen business goals, combining the DC information…the coefficients αi are the weights that decide the balance among the various targets, and they are decided by the system administrator based on the strategic decisions on how the system should work. The terms Fi are the performance indicators that represent the various targets, for example carbon emissions, overall utilization and energy cost.” (pg. 8)




identifying a first workload to be relocated from the first data center to the second data center to achieve the target, wherein the identification is based on the power source information, the target, and characteristics (“C(c) the consumption for a VM that has to be assigned”) of the first workload (see at least pg. 2, para. 2; pg. 7, para. 1; pg. 9-10).
“The migration algorithm that periodically evaluates whether the current load distribution is appropriate, decides whether an amount of workload should be migrated and, if so, determines from which source site to which target site” (pg. 7, para. 1)

Claim 2:
Lagana discloses the limitations as shown in the rejections above. Lagana further discloses characteristics of the first workload comprises power consumption of the first workload and wherein, in response to receiving the target, the method comprises: assessing, based on the power source information and the target, an amount by which power consumption of the first DC is to be reduced to achieve the target (balance fassign functions), wherein, identifying the first workload to be relocated comprises: identifying, from among a plurality of workloads hosted on the first DC, a set  (batch, sequence) of workloads comprising the first workload for relocation to the second DC, wherein power consumption of the set of workloads corresponds to the assessed amount of power consumption, and wherein the identification is based on characteristics of the plurality of workloads (pg. 9-10; pg. 7, para. 1): 
“The assignment algorithm optimizes the distribution of the VMs on the basis of energy cost, taking into account the available RE. The effect of the assignment process is that the values of the fassign for the various DCs tend to converge. This convergence accomplishes the performance maximization objectives…Migrations redistribute part of the workload so as to adapt to new conditions. The migration algorithm is triggered when the values of the fassign function of two DCs differ by more than a predetermined threshold…When such an imbalance is detected, VMs are migrated from the DC having the highest value of fassign to the data center with the minimum value, until the values reenter within the tolerance range...In some cases, a few migrations might be needed between two DCs simply to balance some load fluctuations that make the fassign functions of the DCs differ more than desired. These events typically require only a few migrations. In other cases, a batch of migrations is instead necessary to compensate abrupt changes of the fassign function in a DC, for example due to some electricity price variations. When this happens, the process as described above translates into a sequence of VM migrations between pairs of DCs until a new balance among all the fassign functions is reached. “

Claims 3-4:
Lagana discloses the limitations as shown in the rejections above. Lagana further discloses wherein the first DC is powered by a first power source of the first type (RE, e.g. wind, solar, battery), wherein the second DC is powered by a second power source of the second type (power grid/brown), and wherein the power source information further indicates: a third power cost at which electric power is deliverable to the first DC from a third power source; and a type (power grid/brown) of the third power source, wherein the method comprises: determining, based on the power source information and the target, whether power for the first DC is to be obtained from the third power source…identifying the first workload for relocation based on whether power for the first DC is determined to be obtained from the third power source (see at least pg. 1, Abstract; pg. 2, para. 1-3; pg. 17, § 6; and pg. 8) disclosing EcoMultiCloud algorithm implementation prefers to migrate workloads to DCs with available RE and avoids performing migrations that would exceed a DC’s available RE and cause it to switch to brown energy from the power grid. 




Claim 5:
Lagana discloses the limitations as shown in the rejections above. Lagana further disclose characteristics of the first workload comprises resource consumption information (“C(c) the consumption for a VM that has to be assigned in terms of computation and storage”) of the first workload and wherein identifying the first workload comprises: computing power consumption (“Ci is the consumed energy”) of the first workload based on the resource consumption (see at least pg. 9).

Claims 6 and 7:
Lagana discloses the limitations as shown in the rejections above. Lagana further discloses the DC system further comprises a third DC, wherein the power source information further indicates a fourth power cost incurred for obtaining electric power for the third DC and a type of power source that powers the third DC, wherein the method comprises: selecting, from among the second DC and the third DC, the second DC for relocation of the first workload based on the power source information…identifying a second workload hosted on the first DC for relocation to the third DC to achieve the target (see at least pg. 7 and pg. 10: “VMs are migrated from the DC having the highest value of fassign to the DC with the minimum value”).

Claims 8 and 14:
Lagana discloses the limitations as shown in the rejections above. Lagana further discloses selecting the second DC based on: a power user effectiveness (PUE) of the second DC, the PUE of the second DC being a ratio of total amount of energy used by the second DC to energy delivered to computing equipment of the second DC; and a PUE of the third DC (see at least pg. 3, § 2, para. 1; pg. 7, para.1-3; pg. 9; pg. 14, last para.).

Claim 15:
Lagana discloses the limitations as shown in the rejections above. Lagana further discloses wherein, prior to relocation of the first workload to the second DC…determine whether the second DC has sufficient resources (“DC that has some spare capacity, i.e., for which the utilization of the bottleneck resource has not exceeded a given threshold”) for hosting the first workload (see at least pg. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lagana et al. (Reducing the Operational Cost of Cloud Data Centers through Renewable Energy) in view of Forestiero et al. (Performance Evaluation of EcoMultiCloud, a Hierarchical Algorithm for Green and Cost-Efficient Workload Management in Geo-distributed Data Centers).

Claim 10:
Lagana discloses the limitations as shown in the rejections above. Lagana further discloses (pg. 7-8, § 4, para. 1-4) that “reduction of carbon emissions” as a potential goal/target for the workload assignment procedure of the “EcoMultiCloud” system: “Possible objectives are: the reduction of consumed energy, the reduction of carbon emissions…The terms Fi are the performance indicators that represent the various targets, for example carbon emissions, overall utilization and energy cost.” Lagana thus teaches towards employing “a carbon footprint reduction target of the DC system”, but the detailed embodiment only utilizes “a power cost reduction target” and does not clearly anticipate the limitations of claim 10.
Forestiero, however, similarly describes an “EcoMultiCloud” implementation wherein “the the objectives are the balance of load, the minimization of carbon emissions and the minimization of costs related to energy” (Forestiero pg. 9), and teaches the limitations as shown:
wherein the power source information further indicates a first carbon footprint (“carbon footprint rate”, Fd) of a first power source that powers the first DC and a second carbon footprint of a second power source that powers the second DC (see at least Forestiero pg. 5-6, § “Reduction of Carbon Emissions”; pg. 9-10; and pg. 12). Exemplary quotations:
“The carbon emissions are determined from the geographical location and from the actual mix of energy delivered to the site, i.e., the electricity generated from varying CO2-intensive plants-coal or gas and from hydro or wind sources…The emissions can be derived through the carbon footprint rate, which is defined as the amount of CO2 kilograms emitted per energy unit…The carbon footprint rate is denoted as F in this document” (pg. 6).

wherein the instructions are executable by the processor to: receive a carbon footprint reduction target (
    PNG
    media_image1.png
    44
    54
    media_image1.png
    Greyscale
         ) of the DC system; and identify, from among the first plurality of workloads, a second workload to be relocated to the second DC, wherein the identification is based on the characteristics of the first plurality of workloads, the first carbon footprint, the second carbon footprint, and the carbon footprint reduction target (see at least pg. 9-10).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Lagana to also consider carbon reduction targets when migrating workloads as taught by Forestiero because “[t]he impact of operational carbon usage is emerging as extremely important in the design and operation of current and future data centers” (Forestiero pg. 5) to ensure regulatory compliance and to reduce costs from carbon taxes (Forestiero pg. 5-7). 

Claims 11 and 12:
Lagana discloses the limitations as shown in the rejections above. Lagana further discloses (pg. 7-8, § 4, para. 1-4) that “reduction of carbon emissions” as a potential goal/target for the workload assignment procedure of the “EcoMultiCloud” system: “Possible objectives are: the reduction of consumed energy, the reduction of carbon emissions…The terms Fi are the performance indicators that represent the various targets, for example carbon emissions, overall utilization and energy cost.” Lagana thus teaches towards employing “a carbon footprint reduction target of the DC system”, but the detailed embodiment only utilizes “a power cost reduction target” and does not clearly anticipate the limitations of claims 11 and 12.
Forestiero, however, similarly describes an “EcoMultiCloud” implementation wherein “the the objectives are the balance of load, the minimization of carbon emissions and the minimization of costs related to energy” (Forestiero pg. 9), and the combination of Lagana/Forestiero teaches the limitations as shown:
wherein the power source information further indicates a first carbon footprint (“carbon footprint rate”, Fd) of a first power source that powers the first DC, a third carbon footprint of a third power source that is capable of delivering power to the first DC, and a third power cost at which electric power is deliverable to the first DC from the third power source (see at least Forestiero pg. 5-6, § “Reduction of Carbon Emissions”; pg. 9-10; and pg. 12). Exemplary quotations:
“The carbon emissions are determined from the geographical location and from the actual mix of energy delivered to the site, i.e., the electricity generated from varying CO2-intensive plants-coal or gas and from hydro or wind sources…The emissions can be derived through the carbon footprint rate, which is defined as the amount of CO2 kilograms emitted per energy unit…The carbon footprint rate is denoted as F in this document” (pg. 6).


wherein the instructions are executable by the processor to: receive a carbon footprint reduction target (
    PNG
    media_image1.png
    44
    54
    media_image1.png
    Greyscale
           ) of the DC system (see at least Forestiero pg. 9-10). 
determine, based on the power source information, the power cost reduction target, and the carbon footprint reduction target, whether power for the first DC is to be obtained from the third power source…identify the first workload for relocation based on whether power for the first DC is determined to be obtained from the third power source (see at least Lagana pg. 1, Abstract; pg. 2, para. 1-3; pg. 17, § 6; and pg. 8 in view of Forestiero pg. 6; pg. 9; and pg. 12) where Lagana discloses an EcoMultiCloud power cost reduction implementation that prefers to migrate workloads to DCs with available RE and avoids performing migrations that would exceed a DC’s available RE and cause it to switch to brown energy from the power grid; in view of Forestiero’s implementation where similarly “renewable energy sources have the priority on the grid source, meaning that each data center first exploits all the available solar and wind energy, and uses the grid energy only when the green energy is not sufficient” (Forestiero pg. 12) and applies the same principle when also considering carbon footprint reduction.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Lagana to also consider carbon reduction targets when migrating workloads as taught by Forestiero because “[t]he impact of operational carbon usage is emerging as extremely important in the design and operation of current and future data centers” (Forestiero pg. 5) to ensure regulatory compliance and to reduce costs from carbon taxes (Forestiero pg. 5-7).

Claim 13:
The combination of Lagana/Forestiero discloses the limitations as shown in the rejections above. Lagana further discloses receive a target (intra-data center allocation policy/algorithm) for the first DC; and determine whether electric power is to be obtained from the third power source based on the target for the first DC, see at least Lagana pg. 2, last two para. disclosing “each data center can adopt its own algorithm for internal allocation” in view of pg. 1, Abstract; pg. 2, para. 1-3; pg. 17, § 6; and pg. 8 disclosing exemplary conditions/policies for energy source selection. 

Claims 16 and 17:
Claims 16 and 17 recite the same limitations (in inverse order) as claims 9+10 and stand rejected under the same rationale described above. 

Claim 19:
Claim 19 recites the same limitations as claims 11+12 and stands rejected under the same rationale described above. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lagana et al. (Reducing the Operational Cost of Cloud Data Centers through Renewable Energy) in view of Forestiero et al. (Performance Evaluation of EcoMultiCloud, a Hierarchical Algorithm for Green and Cost-Efficient Workload Management in Geo-distributed Data Centers) in further view of Abbasi et al. (Sustainable Dynamic Application Hosting for Distributed Data Centers).

Claim 18:
The combination of Lagana/Forestiero discloses the limitations as shown in the rejections above. Lagana further discloses wherein, to identify the first workload from among the plurality of workloads, the instructions are executable to consider additional information pertaining to each workload, wherein additional information pertaining to a workload comprises…performance targets (QoS constraints) associated with the workload (see at least Lagana pg. 8: “Clearly, the choice above can also be combined with other rules that include QoS constraints (e.g., it can be requested that the distance/delay between the DC and the user is smaller than a given target)”. Forestiero further discloses (pg. 28) a VM selection policy which prefers workloads with RAM utilization “to minimize the amount of data to be transferred” but does not specifically disclose information as to whether the workload is stateless.
Abbasi, however, discloses an analogous inter-DC workload migration method considering energy costs and RE availability. Abbasi further discloses “data center management should be aware of the network delay and bandwidth overhead during migration (e.g., user state data). This overhead depends on the type of applications, which can be either stateless or stateful…stateful applications tend to induce higher migration cost” (pg. 119, § 5.1.2); and considers additional information pertaining to a workload comprises information (migration cost β) as to whether the workload is stateless (whether β > 0) as described in at least pg. 129, § 5.3.4; pg. 133-135, § 5.5.2 and 5.5.3).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Lagana/Forestiero to employ Abbasi’s migration cost computation to reduce the penalties associated with the inter-DC workload migrations (pg. 119, § 5.1.2; pg. 129, § 5.3.4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lagana et al. (Reducing the Operational Cost of Cloud Data Centers through Renewable Energy) in view of Forestiero et al. (Performance Evaluation of EcoMultiCloud, a Hierarchical Algorithm for Green and Cost-Efficient Workload Management in Geo-distributed Data Centers) in further view of Sugai (US 2011/0239215 A1).



Claim 20:
The combination of Lagana/Forestiero discloses the limitations as shown in the rejections above. The combination of Lagana/Forestiero does not specifically in response to identification of the first workload for relocation and prior to the relocation, the instructions are executable to repurpose the second DC to facilitate the second DC to host the first workload.
Sugai, however, discloses an analogous VM migration method wherein, in response to identification of the first workload for relocation (select target VM to be migrated) and prior to the relocation, the instructions are executable to repurpose (startup inactive server and/or reserve resources destination server) the second DC (server group to facilitate the second DC to host the first workload (see at least FIG. 10; ¶0087-0092; 0082-0083; 0042-0044).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Lagana/Forestiero  to employ Sugai’s VM management and consolidation method to reduce costs during periods of low utilization but still have the server capacity available when needed (Sugai ¶0102-0104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following references are directed to DC workload migration to reduce energy costs and/or carbon: “Evaluating a Cloud Federation Ecosystem to Reduce Carbon Footprint by Moving Computational Resource”; US 20100228861 A1; US 20110282982 A1; US 20120130554 A1; US 20120151490 A1; US 20160019084 A1.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
08/10/2022

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196